DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Great Britain on 3/19/2019. It is noted, however, that applicant has not filed a certified copy of the 1903746.4 application as required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/11/20 has been considered by the examiner.
Claim Objections
 	Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 6, ‘the battery’ lacks antecedent basis.
In claim 1, line 7, ‘the circuit’ lacks antecedent basis and should be ‘the battery protection circuit’.
In claim 6, line 2, ’30’ should be deleted.
In claim 6, line 2, ‘round return path’ should be ‘ground return path’.  
In claims 6-8, ‘the switch’ should be ‘the solid state switch’.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 203787976) in view of Mason (CN 202474830).
 	With respect to claim 1, Liu discloses a battery protection circuit having two input nodes (node BT-fuse, node BT-ground) and two output nodes (node L-D6, node C4-ground), the input nodes being connected to a positive supply line and a negative or ground line respectively, and the two output nodes being connected to a positive side of a load and a negative or ground return side of the load, and in which the circuit further includes at least one capacitor (C4) connected in series with a diode (D6) between the two input nodes of the circuit to smooth out any negative transient voltages present at the positive input node of the circuit, the capacitor comprising a polarised capacitor (C4) and the diode being oriented to protect the capacitor during normal (D6 blocks positive input voltage) used when a positive voltage is present at the input node that is connected to the positive supply line. Liu does not disclose use of a solid state switch in the battery protection circuit. However, it was known at the time of filing of the invention to use solid state switches in battery protection circuits.
 	Mason discloses a battery protection circuit in which the circuit includes a solid state switch (Fig. 2 20’) which is oriented such that when the switch is open current cannot flow from the battery through the load (Fig. 2 12’). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the circuit includes a solid state switch which is oriented such that when the switch is 
 	With respect to claim 2, Liu in view of Mason make obvious a battery protection circuit according to claim 1, in which the polarized capacitor comprises an electrolytic capacitor (C4) or a super capacitor.  	With respect to claim 3, Liu in view of Mason make obvious a battery protection circuit according to claim 1 in which the polarized capacitor (C2,C3,C4) comprises two or more individual polarized capacitors (C2,C3,C4)connected in series.  	With respect to claim 4, Liu in view of Mason make obvious a battery protection circuit according claim 1 further including one or more additional non-polarised capacitors (C1) connected in parallel with the capacitor.  	With respect to claim 6, Liu in view of Mason make obvious the battery protection circuit according to claim 1 in which the switch (Fig. 2 20’) is provided in a ground return path (Fig. 2 2,4) of the circuit which enables the switch when open to isolate the ground side of the load (Fig.2 4) from the negative terminal (Fig. 2 2) of the battery.  	With respect to claim 7, Liu in view of Mason make obvious the battery protection circuit according to claim 6 in which the switch comprises a semiconductor MOSFET (Fig. 2 20’) connected with the drain and source (Fig. 2 drain connected to input ground, .

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 203787976) in view of Mason (CN 202474830) and further in view of Seo (KR 10-201600114408).
 	With respect to claim 5, Liu in view of Mason make obvious the battery protection circuit according to claim 4 as set forth above and remain silent as to the manufacture of the non-polarized capacitor. It was well known to use ceramic capacitors at the time of filing of the invention.
 	Seo in which the non-polarised capacitor (C2) is a ceramic capacitor or a metallic film capacitor. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the non-polarized capacitor as a ceramic capacitor due to low ESR and long life time of ceramic capacitors.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krolli (US 2020/0059085) and Thomsen (US 2012/0169274) discloses battery protection circuits.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839